Citation Nr: 0838704	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-43 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hepatitis C, prior to August 6, 2004, on appeal from an 
initial grant of service connection.

2.  Entitlement to an evaluation in excess of 20 percent for 
hepatitis C, after August 5, 2004, on appeal from an initial 
grant of service connection.  

3.  Entitlement to service connection for pancreatitis, to 
include being due to or caused by the veteran's service-
connected hepatitis C.

4.  Entitlement to service connection for hypertension, to 
include being due to or caused by the veteran's service-
connected diabetes mellitus.

5.  Entitlement to service connection for a cyst.

6.  Entitlement to service connection for a skin disorder, to 
include chloracne, to include being due to exposure to 
chemical dioxins.

7.  Entitlement to service connection for folliculitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  The veteran had service in the Republic of 
South Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma.  That decision denied entitlement to 
service connection for pancreatitis, hypertension, a cyst, a 
skin disorder, and folliculitis.  It also granted service 
connection for hepatitis C; a 10 percent rating was assigned.  
The veteran has expressed disagreement with the denial of 
service connection for the five above-listed disabilities.  
He has also disagreed with the disability rating assigned for 
his hepatitis condition.  

Following his appeal, the veteran submitted additional 
medical evidence with respect to his hepatitis.  After 
reviewing the records, the RO concluded that the evidence 
supported an increased evaluation for hepatitis and a 20 
percent rating was assigned.  The effective date was 
determined as April 6, 2004.  This is not a full grant of the 
benefit sought on appeal because a higher rating is 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this issue remains before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the veteran's submission of his claim for benefits, 
he underwent a VA-sponsored medical examination in April 
2004.  A review of the examination report reveals that the 
examiner did not have the benefit of being able to review the 
veteran's claims folder prior to the examination.  Moreover, 
it appears that the examiner did not review any of the 
veteran's VA medical records prior to examining the veteran.  
VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  Fulfillment of that duty includes conducting a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment.  Without 
a review of prior medical treatment, the examination could be 
considered defective and the conclusions reached by the 
examiner conducting that exam may not be fully informed 
conclusions.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
see also 38 C.F.R. § 4.2 (2008).  Thus, it is the conclusion 
of the Board that new examinations should be accomplished so 
that the Board with a basis to either agree or refute the 
veteran's various assertions.  Moreover, said examination 
results will provide the VA with a more complete picture of 
the veteran's claimed disorders and disabilities.  As such, 
the claim is remanded.  

Additionally, the record reflects that the RO attempted to 
obtain the veteran's service medical records.  A request for 
said records was sent to the National Personnel Records 
Center (NPRC).  Per a note in the claims folder, NPRC sent 
the records to the RO but the RO purportedly never received 
said records.  The veteran was told that his records were 
missing and the RO asked that the veteran provide additional 
records that could possibly verify his assertions.  After the 
RO issued its July 2004 rating decision and the veteran 
appealed said decision, the RO issued a Statement of the Case 
(SOC).  In the SOC, the RO stated that the veteran's service 
records were destroyed in the NPRC fire of 1971.  However, 
prior to issuance of the SOC, there was nothing in the record 
that would indicate or suggest that the records were 
destroyed in the fire.  Instead, the claims folder strongly 
suggests that the records were misplaced or lost.  The Board 
believes that this matter should be clarified and a corrected 
SOC issued with the SOC noting the true and correct 
disposition of the veteran's missing service medical 
treatment records.  

Finally, as noted on the front page of this action, the 
veteran has appealed the assignment of 10 and 20 percent 
disability ratings for his hepatitis condition.  The record 
indicates that after the RO granted the increased rating, it 
noted, on the rating action of November 2004, that the 
increased rating award was a partial grant of benefits sought 
on appellate review.  The RO did not issue a Supplemental 
Statement of the Case (SSOC) showing all of the issues on 
appeal and a discussion of the grant of an increased rating.  
Such an SSOC, that fully discussed all of the issues still on 
appeal along with the applicability of Fenderson v. West, 12 
Vet. App. 119 (1999), should have been issued.  Since this 
did not occur, the claim must also be returned to the RO so 
that this may happen.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the 
appellant and ask that she identify all 
sources of medical treatment received 
since January 2005 for the disabilities 
now on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2008).

2.  The veteran should be scheduled for a 
VA gastrointestinal examination for the 
purpose of determining the current 
severity of his service-connected 
hepatitis C.  The examination must be 
accomplished by a physician; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera, who has not previously treated 
the veteran.  The complete claims folder 
and this remand are to be made available 
to the examiner before the examination, 
and the examiner must indicate that he or 
she has reviewed the claims folder.  In 
addition, the examiner should be provided 
with a copy of 38 C.F.R. § 4.112 (2008), 
which defines weight loss, as well as 
Diagnostic Codes 7312 and 7354, located 
in 38 C.F.R. § 4.114 (2008), which 
provide rating criteria for hepatitis C 
and cirrhosis of the liver.

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, and with 
reference to the provided VA regulations, 
to the extent that is possible, the 
examiner should thoroughly identify and 
describe all symptoms and functional 
impairment due to hepatitis C; and all 
symptoms and functional impairment due to 
cirrhosis of the liver (which may be due 
to or the result of the veteran's 
service-connected hepatitis C).

The examiner should determine whether the 
veteran has had "substantial weight 
loss" or "minor weight loss" 
attributable to the service-connected 
hepatitis.  The examiner should also 
determine the duration of the veteran's 
incapacitating episodes during the past 
12-month period.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given. Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

3.  The RO/AMC should schedule the 
veteran for a VA general medical 
examination in order to determine whether 
the veteran now suffers from the 
remaining disabilities and disorders that 
are the subject of this appeal.  The 
examination must be accomplished by a 
physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera, 
who has not previously treated the 
veteran.  The complete claims folder and 
this remand are to be made available to 
the examiner before the examination, and 
the examiner must indicate that he or she 
has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from any or all of the 
disabilities that are the subject of this 
appeal, and the etiology of the claimed 
disorders.  The examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
any in-service disease or injury.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

4.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the inadequate report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO/AMC must re-examine the claims 
folder and more specifically, the RO's 
actions with respect to the veteran's 
missing service medical treatment 
records.  The RO/AMC must make a 
determination as to whether the veteran's 
records were misplaced, lost, or 
destroyed in the NPRC fire of 1971, and 
it must inform the veteran of its 
findings with respect to the records.  
Additionally, the RO/AMC should issue a 
corrected SOC that contains the true 
facts surrounding the veteran's records.  
Such an SOC must be issued in addition to 
the SSOC referenced below.  

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




